815 F.2d 703
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas ELLIS, Petitioner-Appellant,v.William R. STORY, et al., Respondents-Appellees.
No. 86-5488.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before LIVELY, Chief Judge, BOGGS, Circuit Judge, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Pro se petitioner is imprisoned at F.C.I.  Ashland, Kentucky, on convictions of conspiracy and receiving a stolen motor vehicle.  Petitioner appeals from a district court judgment dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2241.  Upon review, this Court concludes that the district court acted properly.


3
Petitioner challenges the accuracy of the information relied upon by the United States Parole Commission in making its decision.  However, the Commission's factual findings are not subject to judicial review.  Farkas v. United States, 744 F.2d 37, 38-39 (6th Cir. 1984).  Petitioner also claims the Commission double counted the number of his prior convictions when it concluded that the pattern and serious nature of his prior offenses made him a poor parole risk.  This claim is meritless.  Allen v. Hadden, 738 F.2d 1102, 1105-1106 (10th Cir. 1984), Bialkin v. Baer, 719 F.2d 590, 594 (2d Cir. 1983), Stroud v. United States Parole Commission, 668 F.2d 843, 847 (5th Cir. 1982).  In addition, on appeal, the petitioner claims that the district court erred in dismissing the petition without an evidentiary hearing.  However, an evidentiary hearing is not required if the record conclusively shows that the petitioner is not entitled to relief.  See Fontaine v. United States, 411 U.S. 213, 215 (1973), Clark v. United States, 606 F.2d 550, 551 (5th Cir. 1979).


4
For these reasons, the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.